Case 3:17-cv-07210-SK Document 111-3 Filed 09/18/19 Page 1 of 4




                     Attachment 1
                   Case 3:17-cv-07210-SK Document 111-3 Filed 09/18/19 Page 2 of 4
                        Business Operations Change Request Form
                                              As Of: 6/28/18 10:28:51AM


                                              Administrative Information

CR: 4753                       Drafted: 6/27/18 4:21:49PM               Submitted:

Title:   FSA CEMS Borrower Defense Enhancements impacting Servicers
Sponsor:     Sara Hayhurst                                       Business Analyst:
Anticipated Implementation Date:        07/29/2018



                                               Change Request Details
Reason (Business Need):

FSA is making enhancements to the Customer Engagement Management System’s (CEMS) Partner Portals on July 29,
2018. These enhancements update the servicer requirements for assisting FSA with processing forbearance and
performing post-determination activities on customers with approved or denied borrower defense applications.
Description (Requirements):
1. The servicer shall access FSA’s Customer Engagement Management System (CEMS/ system) Salesforce.com Partner
Portal daily to identify any tasks assigned to the servicer.
a. Tasks assigned to the servicer shall include:
• Forbearance Requests – Non-Defaulted servicers
• Stop Collection Requests – Default servicer
• Borrower Defense Application (Claim) Approvals – all servicers
• Borrower Defense Application (Claim) Denials – all servicers
• Inquiries – all servicers
b. The servicer shall provide FSA with the anticipated volume of users needing access to CEMS in order to complete
Borrower Defense (BD) tasks within required standards. The anticipated volume shall be included in the impact assessment
to this change request.
• The servicer shall provide the email addresses of the users once this CR has been approved. FSA will provide directions
and send these resources user access forms to be filled out. FSA will then process their access to CEMS prior to go-live.
• Requests to remove users, add new/ different users shall be coordinated through the CEMS ISSO (Shavon.holland@ed.
gov).
2. The servicer shall participate in CEMS Partner Portal training for Borrower Defense.
a. The servicer resources/ users supporting borrower defense tasks attend a virtual training on July 19, 2018 from 9:00 A.
M. Eastern time to 12:00 P.M. Eastern time. This training will explain in detail how to identify each of the BD tasks and how
to update CEMS once the task has been completed on the servicer’s system.
3. The non-default servicer shall process forbearance requests as requested via CEMS.
a. The non-default servicer shall identify all CEMS requests for forbearance and apply the forbearance to the borrower
account with 5 business days of the request.
b. The non-default servicer shall follow existing requirements when applying forbearance to accounts for borrower defense
,including:
• Servicers shall apply a non-capping Administrative forbearance covering/ resolving any prior delinquency (to bring
current) and remain on forbearance until FSA instructs the servicer to remove the forbearance (once the borrower defense
application has been decided/resolved). If the borrower is currently in deferment (or in $0.00 IDR plan) the borrower shall
remain in that deferment/ plan but if that deferment/ plan ends prior to FSA instructing the servicer to remove the
forbearance, an administrative forbearance shall be applied after the deferment/ plan end so that borrower remains in
forbearance until FSA instructs the servicer to remove the forbearance. The servicer shall also continue to notify the
borrower of IDR plan renewals and other existing IDR notifications.
c. The non-default servicer shall upload a copy of the documentation sent to the borrower related to this forbearance to
CEMS (training/ documentation will be provide on how to upload the information). The servicer shall ensure a copy of any/ all
notices to the borrower related to the forbearance is uploaded.
d. The non-default servicer shall ensure the application of the forbearance is annotated in the servicer system.
e. The servicer shall update CEMS to include the action taken on the account including: The date the forbearance was


                                                   Page 1 of 3                                             bocm00036264
                   Case 3:17-cv-07210-SK Document 111-3 Filed 09/18/19 Page 3 of 4
applied; The beginning date of the forbearance; if the borrower was not place on forbearance provide explanation why not
placed on forbearance (training/ documentation will be provide on how to update CEMS).
4. The default servicer shall process stop collection requests as requested via CEMS.
a. The default servicer shall identify all CEMS requests for stopped collections and apply the proper tags to the borrower
account with 5 business days of the request.
b. The default servicer shall upload a copy of the documentation sent to the borrower related to this stoppage of collections
to CEMS (training/documentation will be provide on how to upload the information). The non-default servicer shall ensure a
copy of any/all notices to the borrower related to the stoppage of collection is uploaded (if any notices are sent).
c. The default servicer shall ensure the application of the stoppage of collections is annotated in the default servicing
system/
d. The servicer shall update CEMS to include the action taken on the account including: The date the forbearance was
applied; The beginning date of the forbearance; if the borrower was not place on forbearance provide explanation why not
placed on forbearance (training/ documentation will be provide on how to update CEMS).
5. The servicer shall process borrower defense application approvals as requested via CEMS.
a. The servicer shall identify all CEMS application approvals and review the approval request in detail to identify the actions
to be taken. All information needed to apply the approval will be provided via CEMS and all instructions shall be followed
when applying claim/ application approvals. (training/documentation will be provided on how to identify the approval requests
and instructions)
b. Any questions about the borrower defense application approvals/ instructions shall be directed to sara.hayhurst@ed.gov.
c. The servicer shall upload a copy of the documentation sent to the borrower related to the approval to CEMS.
d. The servicer shall update CEMS (see table 1) with all information relevant to processing of the approval.
e. The servicer shall complete all approval requests within 15 business days of the request.
6. The servicer shall process borrower defense application denials as requested via CEMS.
a. The servicer shall identify all CEMS borrower defense application denials and review the request in detail to identify the
actions to be taken. All information needed to apply the approval will be provided via CEMS and all instructions shall be
followed when applying borrower defense application denials. (training/ documentation will be provided on how to identify the
denial requests and instructions)
b. Any questions about the borrower defense approvals/ instructions shall be directed to sara.hayhurst@ed.gov.
c. The servicer shall upload a copy of any documentation sent to the borrower (if any) related to the denial to CEMS.
d. The servicer shall update CEMS (see table 1) with all information relevant to processing of the approval.
e. The servicer shall complete all denial requests within 15 business days of the request.
7. The servicer shall process inquiries as requested via CEMS.
a. The servicer shall identify all CEMS borrower defense application denials and approvals, and the servicer shall review
the request in detail to identify the actions to be taken. All information needed to apply the approval or denial will be provided
via CEMS and all instructions shall be followed when applying borrower defense approvals or denials. (training/
documentation will be provide on how to identify inquires and how to respond)
b. Any questions about the borrower defense applications for approvals or denials /instructions shall be directed to sara.
hayhurst@ed.gov.
c. The servicer shall respond to all inquiries within 3 business days of the request.
8. The servicer shall upload any correspondence sent to or received from the borrower related to borrower defense to
CEMS.
a. The servicer shall identify any incoming or outgoing correspondence related to borrower defense and upload the
information to CEMS within 5 business days of receipt at the servicer location.
b. The servicer will be provided access to all borrower defense information for borrowers they service (Table 1 reference).
c. The servicer shall update all training and procedures related to borrower defense inquiries to understand that borrowers
may refer to the unique number in CEMS when referring to a borrower defense claim/application or inquiry.
d. The servicer shall have the ability in CEMS to view activities and attachments related to the borrower defense
application.
9. The servicer shall support the transition to the new borrower defense platform and processes.
a. The service shall continue to accept and process forbearance/ stop requests as identified in CR 4585 until FSA instructs
they are no longer required to do so.
b. The servicer shall support/ respond to requests for borrower defense information to support the transition. This may
include specific inquiries or query requests (not to exceed 25 hours total work by the servicer resources).
c. The servicer shall update all procedures, documentation, and borrower facing websites/ communication to support the
transition to the new platform and processes. Any updates shall be provided to FSA on demand. NOTE: The updates do not
impact any Borrower Defense phone numbers, postal mailing address, email addresses, or website URLS. Those contact
points are:
• BD Hotline: 1-855-279-6207.
• Email: BorrowerDefense@ed.gov
• Postal Mail: U.S. Dept. of Education – Borrower Defense to Repayment, P.O. Box 1854, Monticello, KY 42633

                                                     Page 2 of 3                                               bocm00036264
                   Case 3:17-cv-07210-SK Document 111-3 Filed 09/18/19 Page 4 of 4
•   URLs:
•   https://BorrowerDischarge.ed.gov (direct link bypassing studentaid.gov to the online application)
•   studentaid.gov/borrower-defense

Note: Servicing users will be required to attend training on 7/19/2018 on the new enhancements.
Does this change require a new network connection
(Secure File Transfer Protocol is mandatory for all new connections)?          No
IST Anticipated?                                                               No


                                         FSA Service/System/Area Impacted



Validation - Artifacts and Corresponding Requirement IDs (Required for Services)
  Compliant Statement
Artifacts Due Date: 07/29/2018                    BU Reviewer:       Sara Hayhurst




                                                    Page 3 of 3                                         bocm00036264
